UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31,2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-50358 CLIFTON SAVINGS BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) United States (State or Other Jurisdiction of Incorporation or Organization) 34-1983738 (I.R.S. Employer Identification No.) 1433 Van Houten Avenue, Clifton, New Jersey (Address of Principal Executive Offices) (Zip Code) (973) 473-2200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer ¨Accelerated Filer x Non-Accelerated Filer ¨Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ No x The number of shares outstanding of each of the issuer’s classes of common stock, as of February 1, 2011: 26,137,248 shares outstanding. CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Number Item 1: Financial Statements Consolidated Statements of Financial Condition (Unaudited) at December 31, 2010 and March 31, 2010 1 Consolidated Statements of Income (Unaudited) For the Three and Nine months Ended December 31, 2010 and 2009 2 Consolidated Statements of Comprehensive Income (Unaudited) For the Three and Nine months Ended December 31, 2010 and 2009 3 Consolidated Statements of Cash Flows (Unaudited) For the Nine months Ended December 31, 2010 and 2009 4 - 5 Notes to Consolidated Financial Statements 6 - 21 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 - 35 Item 3: Quantitative and Qualitative Disclosures About Market Risk 36 - 38 Item 4: Controls and Procedures 39 PART II - OTHER INFORMATION Item 1: Legal Proceedings 40 Item 1A: Risk Factors 41 - 46 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3: Defaults Upon Senior Securities 46 Item 4: (Removed and Reserved) 46 Item 5: Other Information 46 Item 6: Exhibits 47 SIGNATURES 48 CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In Thousands, Except Share and Per Share Data, Unaudited) December 31, March 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Cash and Cash Equivalents Securities available for sale, at fair value: Investment Mortgage-backed Securities held to maturity, at cost: Investment, fair value of $239,625 and $159,511, respectively Mortgage-backed, fair value of $321,343 and $285,536, respectively Loans receivable Allowance for loan losses ) ) Net Loans Bank owned life insurance Premises and equipment Federal Home Loan Bank of New York stock Interest receivable Real estate owned - Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Advances from Federal Home Loan Bank of New York Advance payments by borrowers for taxes and insurance Other liabilities and accrued expenses Total Liabilities Stockholders' Equity Preferred stock ($.01 par value), 1,000,000 shares authorized; shares issued or outstanding - none - - Common stock ($.01 par value), 75,000,000 shares authorized; 30,530,470 shares issued, 26,137,248 shares outstanding at December 31, 2010; 26,398,079 shares outstanding at March 31, 2010 Paid-in capital Deferred compensation obligation under Rabbi Trust Retained earnings Treasury stock, at cost; 4,393,222 shares at December 31, 2010; 4,132,391 shares at March 31, 2010 ) ) Common stock acquired by Employee Stock Ownership Plan ("ESOP") ) ) Accumulated other comprehensive income Stock held by Rabbi Trust ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to consolidated financial statements. 1 CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Share and Per Share Data, Unaudited) Three Months Nine Months Ended December 31, Ended December 31, Interest Income: Loans $ Mortgage-backed securities Investments securities Other interest-earning assets Total Interest Income Interest Expense: Deposits Advances Total Interest Expense Net Interest Income Provision for Loan Losses 90 - Net Interest Income after Provision for Loan Losses Non-Interest Income (Loss): Fees and service charges 55 56 Bank owned life insurance Net gain on sale of premises and equipment - - - Loss on write-down of land held for sale ) - ) - Other - 6 13 19 Total Non-Interest Income (Loss) ) Non-Interest Expenses: Salaries and employee benefits Occupancy expense of premises Equipment Directors' compensation Advertising 73 81 Legal 44 54 Federal deposit insurance premium Other Total Non-Interest Expenses Income before Income Taxes Income Taxes Net Income $ Net Income per Common Share: Basic $ Diluted $ Dividends per common share $ Weighted Average Number of Common Shares and Common Stock Equivalents Outstanding: Basic Diluted See notes to consolidated financial statements. 2 CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In Thousands, Unaudited) Three Months Nine Months Ended December 31, Ended December 31, Net income $ Other comprehensive (loss) income: Gross unrealized holding (loss) on securities available for sale, net of income tax (benefit) of ($113) and $(190), ($159) and (23), respectively ) Benefit plans, net of income taxes of $3 and $4, $9 and $13, respectively 5 7 15 20 Other comprehensive (loss) Comprehensive income $ See notes to consolidated financial statements. 3 CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands, Unaudited) Nine Months Ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of premises and equipment Net accretion of deferred fees and costs, premiums and discounts ) ) Amortization of component of net periodic pension costs 24 33 Provision for loan losses Net (gain) on sale of premises and equipment ) - Loss on write-down of land held for sale - (Increase) decrease in interest receivable ) Deferred income tax benefit (2
